             Case 1:19-cv-08522 Document 1 Filed 09/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT O’NEIL,

                                Plaintiff,                    Docket No. 1:19-cv-8522

        - against -                                           JURY TRIAL DEMANDED

 JELENA NOURA HADID A/K/A GIGI HADID

                                Defendant.


                                         COMPLAINT

       Plaintiff Robert O’Neil (“O’Neil” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Jelena Noura Hadid a/k/a Gigi Hadid (“Gigi Hadid”

or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of English singer and songwriter Zayn Malik, owned and registered by

O’Neil, a New York based professional photographer. Accordingly, O’Neil seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in New York.
              Case 1:19-cv-08522 Document 1 Filed 09/13/19 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      O’Neil is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 10-01 162 Street,

Apartment 7B, Whitestone, NY 11357.

       6.      Upon information and belief, Gigi Hadid is individual residing at 10 Bond Street,

New York, New York 10012. At all times material, hereto, Gigi Hadid has operated her

Instagram Page (the “Instagram Story”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      O’Neil photographed English singer and songwriter Zayn Malik (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      O’Neil is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-121-470.

       B.      Defendant’s Infringing Activities

       11.     Gigi Hadid ran the Photograph on her Instagram Story. A screenshot of the

Photograph on the Instagram Story is attached hereto as Exhibit B.

       12.     Gigi Hadid did not license the Photograph from Plaintiff for her Instagram Story,

nor did Gigi Hadid have Plaintiff’s permission or consent to publish the Photograph on her

Instagram Story.

                                      CLAIM FOR RELIEF
                Case 1:19-cv-08522 Document 1 Filed 09/13/19 Page 3 of 4




                      (COPYRIGHT INFRINGEMENT AGAINST GIGI HADID)
                                 (17 U.S.C. §§ 106, 501)

          13. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-12 above.

          14. Gigi Hadid infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on her Instagram Story. Gigi Hadid is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.    Upon information and belief, the foregoing acts of infringement by Gigi Hadid

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

    18. Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work infringed

for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

    19. Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

505.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
             Case 1:19-cv-08522 Document 1 Filed 09/13/19 Page 4 of 4




       1.     That Defendant Gigi Hadid be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 12, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York
                                                            Tel: 516-233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Robert O’Neil
